EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 05/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,219,462 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 05/06/2022 with respect to amended claims 1 and 23 and Wu et al. have been fully considered and are persuasive. The 102(a)(1) rejection of claims 1-5, 11, 13-17, and 23 has been withdrawn. It is further noted that the amendments made to claims 8, 10, 11, and 20 overcome the previous 112(b) rejection of claims 8, 10-13, 20, and 21.
Allowable Subject Matter
Claims 1-6 and 8-47 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, 8-17, 24, and 25, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the implant comprises a securing element coupled with the first portion of the implant in an operable state, the securing element having one or more arms extending away from a body portion of the securing element, the securing element being configured to prevent a rotation of at least a portion of the left atrial appendage in a second direction when the securing element is in an operable state, wherein the second direction is opposite to the first direction.

Regarding claims 18-22 and 26-36 the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the catheter has a first member removably coupled with the implant and configured to rotate at least the expandable portion of the implant at least when the expandable portion of the implant is in the second state in a first direction from a first position to a second position to twist the left atrial appendage and cause at least a tissue of the left atrial appendage at or adjacent to an ostium of the left atrial appendage to constrict and gather inwardly around an outside surface of a portion of the implant, and the catheter has a second member configured to move a locking portion of the implant into engagement with the tissue of the left atrial appendage that has constricted and gathered inwardly around the outside surface of a portion of the implant to prevent such tissue from expanding radially outwardly to an initial position of such tissue.
Regarding claims 23 and 37-47, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the catheter is configured to move the securing portion of the implant toward the contact portion of the implant and to cause a portion of the securing portion to penetrate into a tissue of a left atrium and/or the left atrial appendage that has been twisted to prevent the tissue that has been twisted from untwisting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE R TYSON/PRIMARY EXAMINER, ART UNIT 3771                                                                                                                                                                                                        MAY 10, 2022